  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 1 of 10 PageID #: 43


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KYLE M. PARKS,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
      v.                                           )           Case No. 4:20-CV-1286 SRC
                                                   )
JAREN QUEEN and PAUL YADLOWSKY,                    )
                                                   )
                Defendants.                        )


                                MEMORANDUM AND ORDER

       Self-represented plaintiff Kyle Parks – a federal prisoner sentenced by this Court and

currently incarcerated in Indiana – brings this action under 42 U.S.C. § 1983 for alleged violations

of his civil rights. The matter is now before the Court upon the motion of plaintiff for leave to

proceed in forma pauperis, or without prepayment of the required filing fees and costs. ECF No.

4. Having reviewed the motion and the financial information submitted in support, the Court will

grant the motion and assess an initial partial filing fee of $17.33. See 28 U.S.C. § 1915(b)(1).

Plaintiff’s second, duplicative motion to proceed in forma pauperis will be denied as moot. ECF

No. 7. Furthermore, after reviewing the complaint, the Court will dismiss this case for failure to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 2 of 10 PageID #: 44


payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has submitted two motions to proceed in district court without prepaying fees or

costs. ECF Nos. 4, 7. In his first motion, plaintiff states that he has received approximately $300

in gifts from family members over the previous six months. ECF No. 4 at 1. This is confirmed by

an ‘Inmate Account Inquiry’ statement that plaintiff filed on the same date. ECF No. 5. The

statement does not provide detailed account activity required to calculate average deposits or

balances on a monthly basis. However, it states plaintiff’s deposits over a six-month period as

$300, his average daily balance over a six-month period as $86.66, and the amount in his account

at the time of the statement as $84.25. Id. at 1-2. The Court finds that plaintiff has insufficient

funds in his prison account to pay the entire fee and will therefore assess an initial partial filing fee

of $17.33, which is twenty percent of plaintiff’s average account balance. See Henderson v.

Norris, 129 F.3d 481, 484 (8th Cir. 1997) (stating that the Court should assess a partial filing fee

amount “that is reasonable, based on whatever information the court has about the prisoner’s

finances.”). Plaintiff’s second, duplicative motion to proceed without prepaying fees or costs

provides no additional financial information and will be denied as moot. ECF No. 7.

                                             Background

        A basic understanding of plaintiff’s background provides the necessary foundation for

understanding the claims asserted in his complaint. In December 2015, plaintiff was arrested

following an investigation that included officers from Columbus, Ohio; St. Charles, Missouri; St.

Louis County, Missouri; and the FBI. At the time, plaintiff was traveling with several women and

minor females. He was eventually charged with and convicted of one count of knowingly



                                                  -2-
    Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 3 of 10 PageID #: 45


transporting a minor across state lines with intent to engage in prostitution in violation of 18 U.S.C.

§ 2423(a), one count of sex trafficking of a minor in violation of 18 U.S.C. § 1591(a), two counts

of attempted sex trafficking of a minor in violation of 18 U.S.C. § 1594(a), and six counts of

transporting subjects in interstate commerce for the purposes of prostitution in violation of 18

U.S.C. § 2421(a). U.S. v. Parks, No. 4:15-cr-553-JAR-1, ECF Nos. 68, 114 (E.D. Mo. filed Dec.

4, 2015). 1 The Court sentenced plaintiff to a total term of 300 months in federal prison, to be

followed by lifetime supervised release. Id. at ECF No. 130. The Eighth Circuit Court of Appeals

affirmed the conviction and sentence. Id. at ECF Nos. 192-195, 200-203, 206; see also U.S. v.

Parks, 902 F.3d 805 (8th Cir. 2018). On March 31, 2021, the Court denied plaintiff’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Id. at ECF No. 225.

        Plaintiff initiated an action in this Court to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255 in November 2018. Parks v. U.S., No. 4:18-cv-1923-JAR (E.D. Mo. Nov. 8,

2018). After multiple amendments to that motion, the Court denied and dismissed the matter on

the merits in March 2020. Parks v. U.S., No. 4:18-cv-1923-JAR, 2020 WL 1514631 (E.D. Mo.

Mar. 27, 2020). Among other arguments in his motion to vacate, plaintiff alleged that five police

officers involved in his criminal prosecution (including the two named defendants in this matter)

planted and fabricated evidence and committed perjury at his trial. Id. at *2-3. Relevant here, as

to defendant police officer Yadlowsky, plaintiff alleged that Yadlowsky perjured himself because

his trial testimony and his written report were inconsistent in his description of “rapping” on a van

window. Id. at *3. The Court found that even if such an inconsistency existed, it did not prove

that Yadlowsky’s testimony was false or that the government knew as much. As such, the Court

held that it could not be concluded that Yadlowsky lied under oath. Id. The Court declined to



1
 The Court may take judicial notice of judicial opinions and public records. Stutzka v. McCarville, 420 F.3d 757,
760 n. 2 (8th Cir. 2005).


                                                       -3-
    Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 4 of 10 PageID #: 46


issue a certificate of appealability. Id. at *5. Plaintiff appealed the denial of his § 2255 Motion to

the Eighth Circuit and sought a certificate of appealability. Parks v. U.S., No. 4:18-cv-1923-JAR,

ECF Nos. 143, 149. This Court again denied plaintiff a certificate of appealability in May 2020,

and the decision was affirmed by the Eighth Circuit in August 2020. Id. at ECF Nos. 153, 157.

        While incarcerated, plaintiff has filed many federal lawsuits. Most recently, in January

2020 while his § 2255 motion was pending, plaintiff filed a complaint under 42 U.S.C. § 1983

against United States District Court Judge John Ross, Assistant United States Attorneys Howard

Marcus and Jennifer Winfield, and attorney Joseph Hogan. Parks v. Ross, No. 4:20-cv-129-SNLJ,

ECF Nos. 15-16 (E.D. Mo. filed Jan. 27, 2020). All of the named defendants were involved in

plaintiff’s criminal prosecution and conviction in this Court. Among other claims, plaintiff alleged

obstruction of justice, perjury, and conspiracy. Id. at ECF No. 15 at 4-6. Plaintiff attempted to

add eight police-officer defendants to this case (including the two defendants named in this matter),

whom he claimed had obstructed justice, committed perjury, and filed false police reports. Id. at

ECF No. 10. The Court denied plaintiff’s request to add defendants and dismissed his complaint

in March 2020 based on immunity, failure to state a plausible claim of relief, and because his

claims were barred by Heck v. Humphrey. 2 Id. at ECF No. 15 at 6-9.

        About a month after this dismissal, plaintiff filed a petition for writ of habeas corpus,

pursuant to 28 U.S.C. § 2241, in the United States District Court of the Southern District of Indiana.

Parks v. Watson, No. 2:20-cv-196-JPH-DLP (S.D. Ind. filed Apr. 13, 2020). In that matter,

plaintiff also made claims regarding his criminal prosecution, including claims that the police had

fabricated evidence, committed perjury, obstructed justice, and concealed evidence. Id. at ECF




2
 512 U.S. 477 (1994) (finding that a prisoner cannot recover damages in a § 1983 action where the judgment would
necessarily imply the invalidity of his criminal conviction, continued imprisonment, or sentence unless the
conviction or sentence had been reversed, expunged, or called into question by the issuance of a writ of habeas
corpus).


                                                     -4-
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 5 of 10 PageID #: 47


No. 9 at 4. The Indiana Court found that it was clear on the face of the § 2241 petition that plaintiff

was not entitled to relief. The case was dismissed pursuant to 28 U.S.C. § 2255(e) on September

9, 2020. Id. at ECF Nos. 9-10. Plaintiff filed the instant matter approximately two weeks later.

                               Complaint and Amended Complaint

        Plaintiff, currently incarcerated at the United States Penitentiary in Terre Haute, Indiana,

brought his initial complaint in this action under 42 U.S.C. § 1983, alleging violations of his civil

rights against two St. Charles County Police Officers involved in his criminal prosecution: Jared

Queen and Paul Yadlowsky. ECF Nos. 1, 6. The Court directed plaintiff to file an amended

complaint in this matter because his initial complaint was defective for not being filed on a court

form. ECF No. 3. The Court warned plaintiff that his amended complaint would completely

replace his initial complaint and that it would be the only pleading considered by the Court. Id. at

1. Plaintiff filed his amended complaint on October 13, 2020, against the same two named

defendants in their individual capacities only. ECF No. 6.

        As to defendant police officer Queen, plaintiff alleges that Queen: (1) altered, changed,

removed, or replaced the time stamp on a still photo taken from a video surveillance recording; (2)

removed or omitted the check-in time from a hotel receipt “to further cover-up and correspond

with the altering” of the photo from the video surveillance; and (3) fabricated evidence when he

transcribed voice recordings “of female subjects into synopsis form.” Id. at 4. Plaintiff does not

explain how these alleged actions affected his criminal trial but he states that “Queen knew or

should have known that the course of action(s) taken by him … would cause grave negative

consequence to the plaintiff of loss of freedom, liberty, confinement, pursuit of happiness, mental

and emotional anguish, financial and reputational harm.” Id.

        As to defendant police officer Yadlowsky, plaintiff alleges that Yadlowsky violated

plaintiff’s constitutional right to a fair trial, also injuring plaintiff with a “loss of freedom, liberty



                                                  -5-
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 6 of 10 PageID #: 48


and the pursuit of happiness, mental and emotional harm, financial and reputational harm, and

public esteem.” Id. at 7. According to plaintiff, Yadlowsky “filed a false and misleading police

report, committed perjury and obstruction of justice in a federal matter.” Id. at 8. Plaintiff asserts

that Yadlowsky’s trial testimony was “wholly” inconsistent with the written report he submitted

on the day of the event at issue. Id. at 8. Plaintiff provides a “brief listing of contradiction[s]”

made by Yadlowsky:

        (1) Testimony at trial: “I repeatedly bangged [sic] on window [and] subject did not
            respond.” Report. I tapped on window and subject woke up.

        (2) Testimony at trial: “I proformed [sic] a cursory search of van.” Report. No
            search was listed in report.

        (3) Testimony at trial: “I opened the van door and smelled a overwhelming smell
            of marijuana.” Report: No mention of smelling any odor, in report.

Id.

        For relief, plaintiff seeks two (2) million dollars in damages. Id. at 5.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the district

court should construe the plaintiff’s complaint in a way that permits the claim to be considered

within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also


                                                 -6-
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 7 of 10 PageID #: 49


Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

       To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”          Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

                                             Discussion

       Based on a liberal construction of the allegations of plaintiff’s self-represented complaint,

this case will be dismissed for failure to state a claim upon which relief may be granted under 28

U.S.C. § 1915(e)(2)(B). Plaintiff seeks a finding from this Court that the two police-officer

defendants tampered with evidence, committed perjury, falsified reports, and obstructed justice in

plaintiff’s 2015 criminal matter. Plaintiff has already asserted similar, if not the same, arguments

in multiple cases before multiple courts. He has been denied relief in all cases. Plaintiff’s very

serious accusations against defendant police officers are wholly conclusory, with no supporting

evidence or facts. In addition, plaintiff’s claims are barred by Heck v. Humphrey, a case in which

the United States Supreme Court held that a prisoner cannot recover damages in a § 1983 action

where the judgment would necessarily imply the invalidity of his criminal conviction, continued

imprisonment, or sentence unless the conviction or sentence had been reversed, expunged, or

called into question by the issuance of a writ of habeas corpus. 512 U.S. 477 (1994).




                                                 -7-
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 8 of 10 PageID #: 50


       First, plaintiff’s allegations are wholly conclusory and insufficient as plead. To state a

claim for relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals

of the elements of a cause of action [that are] supported by mere conclusory statements.” Iqbal,

556 U.S. at 678. Plaintiff alleges Queen altered evidence that was used against plaintiff at trial.

Plaintiff does not provide any factual basis for this belief, nor does he assert how the allegedly

tampered evidence led to his conviction and loss of freedom. Plaintiff alleges Yadlowsky perjured

himself based on alleged inconsistencies in his trial testimony and written report. One of these

inconsistencies was considered by this Court on habeas review and found insufficient to establish

perjury. The other two examples provided by plaintiff are situations where Yadlowsky mentioned

something at trial that was not mentioned in his written report. Therefore, there was no direct

contradiction between the testimony and report. One was simply more complete than the other.

Again, plaintiff’s allegation of perjury is a legal conclusion lacking in factual support. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. None of

the claims raised by plaintiff in his amended complaint are supported by any factual content that

allows a reasonable inference of misconduct. Plaintiff’s claims lack facial plausibility and are

subject to dismissal.

       Second, even if plaintiff’s complaint stated a valid claim for relief, the Court cannot grant

the relief plaintiff seeks. According to the United States Supreme Court, a § 1983 claim for money

damages “for allegedly unconstitutional conviction or imprisonment, or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid,” is not cognizable

under § 1983 unless the plaintiff can demonstrate that his criminal conviction or sentence has

already been invalidated. Heck, 512 U.S. at 486-87. The Court later expanded its holding in Heck

by stating that an action “is barred (absent prior invalidation) - no matter the relief sought (damages



                                                 -8-
  Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 9 of 10 PageID #: 51


or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to conviction

or internal prison proceedings) - if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)

(emphasis in original). See also Washington v. Sorrows, 107 F.3d 876 (8th Cir. 1997) (applying

Heck in the context of a federal prisoner).

       Here, plaintiff’s claims relate to the legitimacy of his criminal conviction and he blames

defendants for his loss of freedom.           Plaintiff seems to be asserting that the allegedly

unconstitutional acts of the defendants led to his conviction. Plaintiff seeks money damages but

not injunctive relief or release from custody. If the Court found that the alleged unlawful actions

of the defendants caused plaintiff’s unconstitutional imprisonment, it would render plaintiff’s

criminal conviction or sentence invalid. As discussed above, plaintiff’s conviction and sentence

have not been invalidated previously by any Court to have considered them. His conviction has

been affirmed on appeal and he has been denied federal habeas relief. Therefore, plaintiff’s claims

here are not cognizable under § 1983 and subject to dismissal for failure to state a claim. See also

Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995) (affirming district court’s dismissal of a § 1983

damages action where judgment in favor of plaintiff would necessarily imply the invalidity of his

continued confinement).

                                              Conclusion

       Plaintiff’s allegations are wholly conclusory and completely lacking in factual support.

And a ruling in plaintiff’s favor on the claims alleged, would question the validity of his criminal

conviction and sentence. As his conviction has not been previously invalidated, plaintiff’s § 1983

claims here are not cognizable based on Heck v. Humphrey, 512 U.S. 477 (1994). Furthermore,

plaintiff asserts the same conclusory allegations of perjury, evidence fabrication, and obstruction

of justice in the instant action that he asserted (and was denied relief for) in his appeals and motions



                                                 -9-
 Case: 4:20-cv-01286-PLC Doc. #: 8 Filed: 05/18/21 Page: 10 of 10 PageID #: 52


for habeas relief. It would be inappropriate for this Court to sit in review or reconsideration of

those previous rulings in this § 1983 action for damages. As such, this action will be dismissed

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s first motion to proceed in forma pauperis

[ECF No. 4] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $17.33

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s second motion for leave to proceed in forma

pauperis [ECF No. 7] is DENIED as moot.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B) for failure to state a claim on which relief may be granted.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 18th day of May, 2021.



                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                - 10 -
